UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-4313


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRANDON JAMES PEGUESE, a/k/a Geese,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:07-cr-00017-GRA-4)


Submitted:   June 23, 2009                     Decided:    July 15, 2009


Before TRAXLER,    Chief     Judge,   and   KING   and   DUNCAN,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


D. Craig Brown, Florence, South Carolina, for Appellant. Alan
Lance Crick, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Brandon James Peguese seeks to appeal his conviction,

pursuant to a guilty plea, on one count of conspiracy to possess

with intent to distribute five kilograms or more of cocaine and

the   resulting   sentence   of   121    months.     The   district       court

entered judgment on November 2, 2007.          Peguese filed the notice

of appeal, dated December 10, 2007, on March 10, 2008.                  Because

Peguese failed to file a timely notice of appeal1 and it was

unclear   whether    Peguese      delivered    his   notice        to   prison

authorities during the thirty-day excusable neglect period, we

remanded the case to the district court for a determination as

to whether the notice was given to prison officials during the

excusable neglect period, and if so, whether Peguese had shown

excusable neglect or good cause warranting an extension of the

time to file a notice of appeal.

           Despite   an   order   from   the   district    court    directing

Peguese to submit a response with the requested information,

Peguese failed to respond.        The court therefore determined that




      1
       In criminal cases, the defendant must file the notice of
appeal within ten days after the entry of judgment.      Fed. R.
App. P. 4(b)(1)(A). With or without a motion, upon a showing of
excusable neglect or good cause, the district court may grant an
extension of up to thirty days to file a notice of appeal. Fed.
R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353
(4th Cir. 1985).



                                     2
Peguese filed his notice on December 10, 2007,2 but failed to

demonstrate         excusable        neglect         or    good    cause.           See   United

States v.          Peguese,     No.       6:07-cr-00017-GRA-4             (D.S.C.     Mar.   6,

2009).         The     matter        is    now       before      this     court     for   final

disposition.          In light of Peguese’s failure to file a timely

notice        of     appeal         and    the        district      court’s          reasonable

determination         that      Peguese      failed         to    demonstrate         excusable

neglect or good cause for his late appeal, we dismiss the appeal

as untimely.

               We dispense with oral argument because the facts and

legal       contentions       are     adequately          presented      in   the     materials

before       the    court     and    argument        would    not       aid   the    decisional

process.

                                                                                      DISMISSED




        2
            See Houston v. Lack, 487 U.S. 266 (1988).



                                                 3